DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

Response to Amendment
The indicated allowability of claims 32, 34-35, and 42 is withdrawn in view of the newly discovered reference(s) to Tan et al. (US Pub. No. 2002/0098529).  Rejections based on the newly cited reference(s) follow.

Information Disclosure Statement
The information disclosure statement filed May 20, 2022 has not been considered as it is a duplicate of the IDS filed May 26, 2022.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US Pub. No. 2002/0098529).
Regarding Claim 1:  Tan et al. teaches a method of making silica coated nanoparticles (core-shell particles) comprising forming a microemulsion of nanoparticles such as cobalt-chloride OR iron(III)chloride in an organic solvent and adding an aqueous solution of a reactive silicate such as tetraethyl orthosilicate (TEOS) (preparing silicon dioxide composition by hydrolysis of TEOS and adding this composition to the suspension) (abstract, [0010], [0013], [0038]-[0050], and Fig. 2).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 34-35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Pub. No. 2002/0098529).
Tan et al. teaches the method of claim 32 as set forth above.
Regarding Claim 34:  Tan et al. does not teach a specific time that the chloride salt particles are suspended in the organic solvent.  However, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  A person of ordinary skill in the art would find it reasonable to add the silicone dioxide solution after the chloride salt particles have been suspended for any amount of time absent the showing of new or unexpected results.
Regarding Claims 35 and 42:  Tan et al. teaches that the emulsion of chloride salt nanoparticles may comprise n-hexanol (alcohol) ([0013]).
Tan et al. does not teach a specific embodiment comprising each of a chloride salt and n-hexanol.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to include both such substances with a reasonable expectation of success and would have been motivated to do so because Tan et al. teaches that both chloride salts and n-hexanol are suitable for the invention.

Allowable Subject Matter
Claims 46-52 are allowed.
Claims 36, 38, 41, and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302. The examiner can normally be reached 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        May 27, 2022